 
Exhibit 10.3


FORM OF AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement (this “Agreement”), is dated as
of October 5, 2016 and is entered into among Endurance Specialty Holdings Ltd.,
a Bermuda company (the “Company”), Volcano International Limited, a Bermuda
company and an indirect, wholly owned subsidiary of Sompo Holdings, Inc. (the
“Merger Sub”) and [Executive Name] (the “Executive”).


WHEREAS, Merger Sub, Sompo Holdings, Inc. (“Sompo”) and the Company have entered
into an Agreement and Plan of Merger, dated October 5, 2016 (the “Merger
Agreement”), providing for the merger of Merger Sub with and into the Company
(the “Merger”); and


WHEREAS, the Company and the Executive desire to enter into this Agreement in
order to amend and restate the terms of the Executive’s continued employment
with the Company following the Merger and the Executive desires to enter into
this Agreement and to accept continued employment with the Company following the
Merger, subject to the terms and provisions of this Agreement;


WHEREAS, in connection with entering into the Merger Agreement, Sompo has
required, among other things, that the Executive execute and deliver this
Agreement;


WHEREAS, the Executive has received significant consideration in connection with
the Merger; and


WHEREAS, the closing of the Merger shall be a condition precedent to the
effectiveness of this Agreement and the commencement of the Executive’s
employment by the Company pursuant to the terms and conditions set forth in this
Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the Company and the Executive hereby agree as follows:


ARTICLE I.


Definitions


1.1 “Business” shall mean the brokerage, underwriting, advising or consulting of
or with respect to any line of property or casualty insurance or reinsurance
underwritten by the Company or any of its subsidiaries or affiliates as an
insurer or reinsurer during the Term.


1.2 "Cause" shall mean:


(a) any intentional act of fraud, embezzlement or theft by the Executive in
connection with the Executive’s duties hereunder or in the course of the
Executive’s employment hereunder or the Executive's admission or conviction of,
or plea of nolo contendere to either, (i) a felony or (ii) a misdemeanor
involving moral turpitude, fraud, embezzlement, theft or misrepresentation;

 
 

--------------------------------------------------------------------------------

 

(b) any gross negligence or willful misconduct of the Executive resulting in a
loss to the Company or any of its subsidiaries or affiliates;


(c) any breach by the Executive of any one or more of the covenants contained in
Section 5.2, 5.3, 5.4 or 5.5 hereof, provided the Executive has received 15
calendar days’ prior written notice of such breach in accordance with Section
7.3 of this Agreement; or


(d) any violation of any statutory or common law duty of loyalty to the Company
or any of its subsidiaries or affiliates.


1.3 “Code” means the Internal Revenue Code of 1986, as amended.


1.4 “Commencement Date” shall mean the effective date of the Merger.


1.5 “Confidential Information” shall mean any confidential or proprietary
information, trade secrets, customer lists, drawings, designs, information
regarding product development, marketing plans, sales plans, manufacturing
plans, management organization information, operating policies or manuals,
business plans, financial records, packaging design or other financial,
commercial, business or technical information relating to the Company or any of
its divisions, subsidiaries or affiliates, or that the Company or any of its
divisions, subsidiaries or affiliates may have received belonging to suppliers,
customers or others who do business with the Company or any of its divisions,
subsidiaries or affiliates.


1.6 "Date of Separation from Service" shall mean the following:


(a) if the Executive's employment is terminated by the Company for Cause, the
date specified in the Notice of Separation from Service;


(b) if the Executive's employment is terminated by the Executive's death, the
date of the Executive's death;


(c) if the Executive's employment is terminated by the Company for Disability,
15 calendar days after the Notice of Separation from Service is given (provided
that the Executive shall not have returned to the full-time performance of the
Executive's duties during such 15 calendar day period);


(d) if the Executive’s employment is terminated by the Company without Cause, 12
months after the Notice of Separation from Service is given.


(e) if the Executive's employment is terminated by the Executive without Good
Reason, 12 months after the Notice of Separation from Service is given; and


(f) if the Executive's employment is terminated by the Executive with Good
Reason, 3 months after the Notice of Separation from Service is given (provided
that the Company shall not have cured the event giving rise to the Executive’s
right to Separation from Service for Good Reason during such 3 month period).

 
2

--------------------------------------------------------------------------------

 

1.7 “Disability” shall mean any condition which (i) prevents the Executive from
substantially performing the Executive’s duties under this Agreement for a
period of at least 120 consecutive days, or 180 non-consecutive days within any
365-day period, and (ii) causes the Executive to become eligible for benefits
under the Company’s long-term disability plan.


1.8 “Good Reason” shall mean, without the Executive’s written consent:


(a) a material diminution in (i) the Executive’s Base Salary or (ii) the
Executive’s authority, duties or responsibilities; (iii) the authority, duties
or responsibilities of the Executive’s Direct Supervisor or (iv) the budget over
which the Executive retains authority;


(b) a change of more than 50 miles in the geographic location at which the
Executive must perform the Executive’s services on behalf of the Company; or


(c) any other action or inaction that constitutes a material breach by the
Company of this Agreement.


1.9 “Initial Term” shall mean the period from the Commencement Date to the fifth
anniversary of the Commencement Date.


1.10 “Non-Competition Period” shall mean (a) in the event of a Separation from
Service by the Executive with or without Good Reason or by the Company without
Cause or for Disability that occurs during the Initial Term: the period from the
Date of Separation from Service to the 12 month anniversary of the Date of
Separation from Service (less any period of Garden Leave) or (b) in the event of
a Separation from Service by the Company for Cause: the period from the Date of
Separation from Service to the 6 month anniversary of the Date of Separation
from Service.


1.11 “Non-Solicitation Period” shall mean in the event of a Separation from
Service by the Company with or without Cause or for Disability or by the
Executive with or without Good Reason that occurs during the Initial Term: the
period from the Date of Separation from Service to the 12 month anniversary of
the Date of Separation from Service (less any period of Garden Leave).


1.12 "Notice of Separation from Service" shall mean a notice that shall indicate
the specific Separation from Service provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for severance of the Executive's service with the Company under
the provision so indicated.


1.13 “Relevant Period” shall mean (a) in the event that the employment of the
Executive has terminated, the 12-month period prior to the Date of Separation
form Service (or, if the Executive is placed on Garden Leave, the period of 12
months prior to the date of commencement of Garden Leave); or (b) if the
employment of the Executive has not terminated, the 12-month period prior to the
date of the breach by the Executive of Section 5.2(c).


1.14 “Renewal Date” shall mean the end of the Initial Term and each anniversary
of the Commencement Date thereafter.

 
3

--------------------------------------------------------------------------------

 

1.15 “Separation from Service” shall mean the termination of the Executive’s
employment with the Company.


1.16 “Target Annual Incentive Compensation Percentage” shall mean the percentage
set forth as the Target Annual Incentive Compensation Percentage in Exhibit A,
subject to adjustment from time to time by the Company; provided that any such
adjustment shall not cause the sum of the Target Annual Incentive Compensation
Percentage plus the Target Long-Term Compensation Percentage to be lower than
the sum of the Target Annual Incentive Compensation Percentage plus the Target
Long-Term Compensation Percentage set forth in Exhibit A.


1.17 “Target Long-Term Incentive Compensation Percentage” shall mean the
percentage set forth as the Target Long-Term Incentive Compensation Percentage
in Exhibit A, subject to adjustment from time to time by the Company; provided
that any such adjustment shall not cause the sum of the Target Annual Incentive
Compensation Percentage plus the Target Long-Term Compensation Percentage to be
lower than the sum of the Target Annual Incentive Compensation Percentage plus
the Target Long-Term Compensation Percentage set forth in Exhibit A.


1.18 “Term” shall mean the term of employment of the Executive with the Company,
which shall commence as of the Commencement Date and continue until the earlier
of (a) the end of the Initial Term, subject to successive one year renewals
thereafter in accordance with Section 3.1 or (b) the Executive’s Date of
Separation from Service.


ARTICLE II.


Employment, Duties and Responsibilities


2.1 Employment.  During the Term, the Company agrees to employ the Executive and
the Executive hereby agrees to be employed as a key employee of the Company upon
the terms and subject to the conditions contained in this Agreement.


2.2 Duties and Responsibilities.  The Executive shall be employed as the [Title]
and shall have such duties and responsibilities during the Term as specified in
Exhibit A attached hereto and as may be otherwise assigned by the Chairman and
Chief Executive Officer of the Company, to whom the Executive shall directly
report and who shall supervise the Executive’s work on a regular basis (the
“Direct Supervisor”).  These duties and responsibilities may be modified from
time to time in a manner consistent with the Executive’s position.  The
Executive agrees to serve as a director and/or officer of any subsidiary of the
Company at a level commensurate with the Executive’s position as may be
reasonably requested by the Executive’s Direct Supervisor.


2.3 Base of Operation.  The Executive’s principal base of operation for the
performance of the Executive’s duties and responsibilities under this Agreement
shall be the offices of the Company in [  ]; provided, however, that the
Executive shall perform such duties and responsibilities outside of [  ] as
shall from time to time be reasonably necessary to fulfill the Executive’s
obligations hereunder.  The Company and the Executive may at any time during the
Term mutually agree to change the principal base of operation for the
performance of the

 
4

--------------------------------------------------------------------------------

 

Executive’s duties and responsibilities.  The Executive’s performance of any
duties and responsibilities shall be conducted in a manner consistent with any
tax operating guidelines promulgated from time to time by the Company or an
affiliate thereof.


ARTICLE III.


Term


3.1 Term.  The employment of the Executive under this Agreement shall be for the
Initial Term, subject to an earlier Date of Separation from Service in
accordance with this Agreement.  Following the completion of the Initial Term,
the term of employment of the Executive under this Agreement shall be extended
for successive one-year periods as of each Renewal Date unless, with respect to
any such Renewal Date (including the Renewal Date on the completion of the
Initial Term), the Company or the Executive gives the other party twelve months’
prior written notice of an election not to extend the Term.  In the event the
Company or the Executive elects not to renew this Agreement pursuant to Section
3.1 hereof on a Renewal Date, the Date of Separation from Service shall be such
Renewal Date and, (a) in the case of a non-renewal by the Executive, the
non-renewal shall constitute a Separation from Service by the Executive without
Good Reason as of the Renewal Date and the Executive shall be entitled to the
compensation and benefits set forth in Section 6.5(d); or (b) in the case of a
non-renewal by the Company, the non-renewal shall constitute a Separation from
Service by the Company without Cause as of the Renewal Date and the Executive
shall be entitled to the compensation and benefits set forth in Section 6.5(e).


ARTICLE IV.


Compensation and Expenses


4.1 Salary, Incentive Compensation and Benefits.  As compensation and
consideration for the performance by the Executive of the Executive’s
obligations under this Agreement, the Executive shall be entitled, during the
Term, to the following:


(a) Base Salary.  During the Term, the Company shall pay to the Executive a base
salary at the Executive’s base salary rate as set forth in Exhibit A to this
Agreement, subject to increase from time to time as determined by the Company
(“Base Salary”).  The Executive’s Base Salary shall be payable in accordance
with the Company’s normal payroll procedures and shall not during the Term be
reduced below the annual rate payable to the Executive on the Commencement Date.
 
(b) Annual Incentive Compensation.  The Executive shall be eligible each
calendar year for incentive compensation payable in cash (“Annual Incentive
Compensation”), the amount of which shall be determined by the Company.  The
Annual Incentive Compensation shall be based upon the performance of the
Executive’s business unit and the Executive, determined in accordance with
performance criteria established by the Company at the commencement of each
calendar year.  The Annual Incentive Compensation payable to the Executive upon
the Company attaining the target business unit and individual performance
established by the Company at the commencement of each calendar year shall be
the Target Annual Incentive Compensation Percentage of the
 
 
5

--------------------------------------------------------------------------------

 

Executive’s Base Salary as of the immediately preceding December 31st.   The
Annual Incentive Compensation shall be paid to the Executive at the same time as
annual incentive compensation is paid to other employees of the Company in
accordance with the Company’s normal payroll procedures and shall be conditioned
upon the Executive’s continued employment with the Company through and including
the scheduled date of payment of annual incentive compensation by the Company to
its employees generally.  The Executive’s Annual Incentive Compensation for the
2016 performance year shall be determined based upon the performance of the
Company, the Executive’s business unit and the Executive in accordance with the
performance criteria established by the Company at the commencement of
2016.  The Executive’s Annual Incentive Compensation for the 2017 performance
year shall be determined based upon the performance of the Executive’s business
unit (and any other business units for which the Executive has material
responsibility) and the Executive in accordance with the performance criteria
established by the Company at the commencement of 2017; provided that the
aggregate Annual Incentive Compensation pool for all participants with respect
to 2017 shall be funded at not less than target.
 
(c) Long-Term Incentive Compensation.  The Executive shall also be eligible each
calendar year during the Term for long-term incentive compensation (“Long-Term
Incentive Compensation”), the amount of which shall be determined by the
Company.  The Long-Term Incentive Compensation shall be based upon the
performance of the Executive’s business unit and the Executive, determined in
accordance with performance criteria established by the Company at the
commencement of each calendar year.  The Long-Term Incentive Compensation
deliverable to the Executive upon the Company attaining the target business unit
and individual performance established by the Company at the commencement of
each calendar year shall be the Target Long-Term Incentive Compensation
Percentage of the Executive’s Base Salary as of the immediately preceding
December 31st.  The Long-Term Incentive Compensation shall be delivered to the
Executive at the same time as long-term incentive awards are delivered to other
senior executives of the Company in accordance with the Company’s normal
procedures and shall be conditioned upon the Executive’s continued employment
with the Company through and including the scheduled date of delivery of
long-term incentive compensation by the Company to its senior executives
generally.  The Long-Term Incentive Compensation shall be in a form determined
by the Company, consistent with (i) long-term incentive compensation to senior
executives of the Company generally (ii) the terms of set forth in Exhibit A to
this Agreement.  The Executive shall enter into separate agreements with respect
to such Long-Term Incentive Compensation and the Executive’s rights with respect
to such Long-Term Incentive Compensation shall be governed by such
agreements.  The Executive’s Long-Term Incentive Compensation for the 2016
performance year shall be determined based upon the performance of the Company,
the Executive’s business unit and the Executive in accordance with the
performance criteria established by the Company at the commencement of 2016 and,
notwithstanding anything herein to the contrary, or any contrary past practice
of the Company, shall be paid to the Executive solely in the form of an award of
cash on the applicable payment date, which award shall be subject to clawback or
recoupment in the event that the Executive resigns without Good Reason during
the 12-month period following its payment.  The Executive’s Long-Term Incentive
Compensation for the 2017 performance year shall be determined based upon the
performance of the
 
 
6

--------------------------------------------------------------------------------

 

 
Executive’s business unit (and any other business units for which the Executive
has material responsibility) and the Executive in accordance with the
performance criteria established by the Company at the commencement of 2017 and
subject to terms to be established following the date hereof by Sompo in
consultation with the Company.

 
(d) Housing Expense Reimbursement.  The Company shall reimburse the Executive
for expenses relating to the rental and maintenance of the Executive’s residence
in Bermuda which are properly and reasonably incurred by the Executive during
the Term and are reimbursable under the Company’s housing expense reimbursement
policy, as amended from time to time.  Prior to such payment the Executive shall
provide to the Company any written substantiation for such expenses requested by
the Company.  The maximum amount of rental and maintenance expenses the Company
shall reimburse the Executive pursuant to this Section 4.1(d) shall be $[  ] per
12 month period (subject to upward adjustment by the Company from time to time),
which maximum amount shall be prorated if the Executive’s employment with the
Company terminates prior to the scheduled expiration of the Term.
 
(e) Travel Reimbursement.  The Company shall reimburse the Executive for travel
expenses relating to the Executive’s commutation to and from Bermuda which are
properly and reasonably incurred by the Executive during the Term and are
reimbursable under the Company’s commutation expense reimbursement policy, as
amended from time to time.  Prior to such payment the Executive shall provide to
the Company any written substantiation for such expenses requested by the
Company.
 
(f) Tax Gross-Up.  To the extent that the Executive incurs any United States
federal or state ordinary income tax liability on account of the housing expense
reimbursement and travel expense reimbursement specified in Section 4.1(d) and
(e) hereof, the Company shall reimburse the Executive for all such tax liability
incurred and all United States federal and state ordinary income tax liability
incurred as a result of the tax gross-up payments specified pursuant to this
Section 4.1(f).
 
(g) Financial Planning and Tax Preparation Expense Reimbursement.  The Company
shall reimburse the Executive for the cost associated with financial planning
services provided for those calendar years falling entirely within the Term by a
financial planning provider chosen by the Company in its sole discretion.  The
Executive understands and agrees that the Company may from time to time amend
the scope, terms and conditions of the financial planning services provided
hereunder or change the identity of the financial planning provider, in either
case at any time with or without prior notice to the Executive.  In the event
the Executive elects not to utilize the financial planning provider chosen by
the Company, the Company shall reimburse the Executive for the reasonable cost
of the preparation of the Executive’s home country federal and state income tax
returns by a tax preparation service provider elected by the Executive and
approved by the Company, for those calendar years falling entirely within the
Term; provided that the maximum amount of tax preparation expense reimbursable
by the Company pursuant to this sentence shall be $3,600 per annum or such
higher amount as shall be authorized in writing by the Company.  Prior to any
payment hereunder the Executive shall provide to the Company any written
substantiation for such expenses requested by the Company.
 
 
7

--------------------------------------------------------------------------------

 

(h) Benefits.  The Executive shall be eligible to participate in such retirement
savings plan, life insurance, health insurance, disability insurance and major
medical insurance benefits, and in such other employee benefit plans and
programs for the benefit of the employees and officers of the Company generally,
as may be maintained from time to time during the Term, in each case to the
extent and in the manner available to other employees of the Company, subject to
the terms and provisions of such plan or program.
 
(i) Vacation.  The Executive shall be entitled to reasonable paid vacation
periods during the Term, which shall not be less than 25 calendar days per
annum, in accordance with Company policy, to be taken in the Executive’s
discretion, in a manner consistent with the Executive’s obligations to the
Company under this Agreement, and subject, with respect to timing, to the
reasonable approval of the Executive’s Direct Supervisor.
 
(j) Indemnification/Liability Insurance.  The Company shall indemnify the
Executive as required by the By-laws of the Company, and the Company or an
affiliate thereof may maintain customary insurance policies providing for
indemnification of the Executive.  In addition to the foregoing, the Executive
and the Company agree to enter into the Indemnification Agreement attached
hereto as Exhibit B concurrent with the execution and delivery of this
Agreement.


4.2 Expenses; Other Benefits.  During the Term, the Company shall provide the
Executive with the following expense reimbursements and perquisites:


(a) Business Expenses.  The Company will reimburse the Executive for reasonable
business-related expenses incurred by the Executive in connection with the
performance of the Executive’s duties hereunder during the Term, subject,
however, to the Company’s policies relating to business-related expenses as in
effect from time to time.


(b) Other Benefits.  The Company may also provide for or withdraw other benefits
for the Executive as it determines from time to time during the Term, consistent
with practices governing similarly situated senior executives of the Company.


4.3 Tax Withholding.  The Company shall be permitted to deduct from the amounts
payable to the Executive pursuant to this Agreement the amount of taxes that the
Company is required to withhold pursuant to applicable laws, rules and
regulations.


ARTICLE V.


Exclusivity, Etc.


5.1 Exclusivity.  During the Term, the Executive shall perform faithfully and
loyally and to the best of the Executive’s abilities the duties assigned to the
Executive hereunder and shall devote the Executive’s full business time,
attention and effort to the affairs of the Company and its subsidiaries and
affiliates and shall use the Executive’s reasonable best efforts to promote the
interests of the Company and its subsidiaries and affiliates.  Notwithstanding
the foregoing, the Executive may engage in charitable, civic or community
activities, provided that such

 
8

--------------------------------------------------------------------------------

 

memberships and activities do not interfere with the Executive’s duties
hereunder or violate any of the Executive’s obligations under this Agreement.


5.2 Non-Competition; Non-Solicitation.


(a) General.  The Executive acknowledges that in the course of the Executive’s
employment with the Company the Executive will become familiar with trade
secrets and other confidential information concerning the Company and its
divisions, subsidiaries and affiliates and that the Executive’s services will be
of special, unique and extraordinary value to the Company and its divisions,
subsidiaries and affiliates.
 
(b) Non-Competition.  The Executive agrees that during (i) the Term and (ii) the
Non-Competition Period, the Executive shall not in any manner, directly or
indirectly, through any person, firm or corporation, alone or as a member of a
partnership or as an officer, director, stockholder, investor, broker, advisor,
employee of or consultant to any other corporation or enterprise or otherwise,
engage or be engaged, or assist any other person, firm, corporation or
enterprise in engaging or being engaged, in the Business in any geographic area
in which the Company or any of its divisions, subsidiaries or affiliates is then
conducting the Business.
 
(c) Non-Solicitation.  The Executive further agrees that during (i) the Term and
(ii) the Non-Solicitation Period, the Executive shall not (i) in any manner,
directly or indirectly, induce or attempt to induce any employee of the Company
or any of its divisions, subsidiaries or affiliates with whom the Executive has
had material dealings during the Relevant Period to terminate or abandon his or
her employment for any purpose whatsoever, provided that this restriction shall
not apply to any employee employed in a non-managerial or purely administrative
role or (ii) in connection with the Business, call on, service, solicit or
otherwise do business with any customer of the Company or any of its divisions,
subsidiaries or affiliates with whom the Executive has had material dealings
during the Relevant Period.
 
(d) Exceptions.  Nothing in this Section 5.2 shall prohibit the Executive from
being (i) a stockholder in a mutual fund or a diversified investment company or
(ii) an owner of not more than two percent of the outstanding stock of any class
of a corporation, any securities of which are publicly traded, so long as the
Executive has no active participation in the business of such corporation.


5.3 Confidential Information.


(a) General.  The Executive agrees that the Executive will not, at any time
during or after the Term, make use of or divulge to any other person, firm or
corporation any Confidential Information which the Executive may have learned in
connection with the Executive’s employment hereunder.


(b) Exceptions.  The Executive’s obligation under this Section 5.3 shall not
apply to any information which (i) is disclosed or used during the Term by the
Executive as required or appropriate in connection with the Executive’s duties
as an officer of the Company or a subsidiary or affiliate thereof, (ii) is
disclosed as required by a court of

 
9

--------------------------------------------------------------------------------

 

law, by any governmental agency having supervisory authority over the business
of the Company or any of its divisions, subsidiaries or affiliates or by any
administrative or legislative body, including a committee thereof) with apparent
jurisdiction to order the Executive to divulge, disclose or make accessible such
information, (iii) is disclosed to the Executive’s spouse, attorney and/or the
Executive’s personal tax and financial advisors as reasonably necessary or
appropriate to advance the Executive’s tax, financial and other personal
planning (iv) is known publicly; (v) is in the public domain or hereafter enters
the public domain without the fault of the Executive; (vi) is known to the
Executive prior to the Executive’s receipt of such information from the Company
or any of its divisions, subsidiaries or affiliates, as evidenced by written
records of the Executive or (vii) is hereafter disclosed to the Executive by a
third party not under an obligation of confidence to the Company or any of its
divisions, subsidiaries or affiliates.


(c) Executive Obligations.  The Executive agrees that the Executive shall,
immediately after the Executive gains knowledge of any required disclosure of
Confidential Information pursuant to clause (ii) of subsection (b) above, give
the Company written notice promptly upon obtaining knowledge of the required
disclosure of Confidential Information and, in any event, prior to such required
disclosure of Confidential Information, and use commercially reasonable efforts
to cooperate with the Company (at the Company’s sole expense) in obtaining an
adequate protective order for such Confidential Information.  The Executive
further agrees to properly advise any recipient of Confidential Information
pursuant to clause (iii) of subsection (b) above of the obligations of the
Executive hereunder, to obtain the agreement of such recipient to be bound by
the terms of this Section 5.3 as if a signatory to this Agreement and to be
responsible for any breach by any such recipient of the terms of this Section
5.3.  The Executive further agrees not to remove from the premises of the
Company, or as applicable, the premises of any of its divisions, subsidiaries or
affiliates, except as an employee of the Company in pursuit of the business of
the Company, its divisions, subsidiaries or affiliates, or except as
specifically permitted in writing by the Company, any document or other object
containing or reflecting any Confidential Information.  On or before the Date of
Separation from Service, the Executive shall forthwith deliver to the Company
all such Confidential Information, including without limitation all lists of
customers, correspondence, accounts, records and any other documents or property
made or held by the Executive or under the Executive’s control in relation to
the business or affairs of the Company or its subsidiaries or affiliates, and no
copy of any such Confidential Information shall be retained by the Executive.


5.4 Inventions.  The Executive hereby assigns to the Company the Executive’s
entire right, title and interest in and to all discoveries and improvements,
patentable or otherwise, trade secrets, proprietary ideas, trademarks, trade
names, Internet domain names, writings, and copyrightable works  that are
conceived by the Executive or developed or acquired by the Executive during the
Term in connection with the Executive’s employment by the Company, the
Executive’s duties to the Company and the business of the Company or any of its
subsidiaries or affiliates (“Developments”); provided, that the foregoing
assignment shall not apply to writings and copyrightable works of a general
nature about the Executive’s experience at the Company or about the insurance
industry that are created by the Executive outside of the Executive’s duties and
outside of normal working hours, subject in all cases to Section 5.3.  The
Executive agrees to disclose fully all such Developments to the Company upon its
request, which disclosure shall be

 
10

--------------------------------------------------------------------------------

 

made in writing promptly following any such request.  The Executive shall, upon
the Company’s request, execute, acknowledge and deliver to the Company all
instruments and do all other acts which are necessary or desirable to enable the
Company or any of its subsidiaries to file and prosecute applications for, and
to acquire, maintain and enforce, all patents, trademarks and copyrights in all
countries.


5.5 Non-Disparagement.  Each party hereto acknowledges and agrees that such
party will not defame or publicly criticize the services, business, integrity,
veracity or personal or professional reputation of the other party and, in the
case of the Company, its officers, directors, partners, employees, affiliates or
agents thereof, in either a professional or personal manner, except that the
foregoing shall not limit normal competitive activities; provided that, in the
case of the Executive, such competitive activities are in compliance with the
Executive’s obligations under Section 5.2.


5.6 Remedies.  The Executive acknowledges that the Company’s remedy at law for a
breach by the Executive of the provisions of this Article V will be
inadequate.  Accordingly, in the event of a breach or threatened breach by the
Executive of any provision of this Article V, the Company shall be entitled to
injunctive relief (without posting a bond or other security) in addition to any
other remedy it may have.  If any of the provisions of, or covenants continued
in, this Article V are hereafter construed to be invalid or unenforceable in any
jurisdiction, the same shall not affect the remainder of the provisions or the
enforceability thereof in any jurisdiction, which shall be given full effect,
without regard to the invalidity or unenforceability in such other
jurisdiction.  If, at any time of enforcement of this Article V, a court or an
arbitrator holds that the restrictions stated herein are unreasonable and/or
unenforceable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographical area reasonable and/or enforceable
under such circumstances shall be substituted for the stated period, scope or
area and that the court or arbitrator shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law provided, however, that the determination of such court or
arbitrator shall not affect the enforceability of this Article V in any other
jurisdiction..  This Agreement shall not authorize a court or arbitrator to
increase or broaden any of the restrictions in this Article V.


5.7 Blue Pencil.  If, at any time, the provisions of this Article V shall be
determined to be invalid or unenforceable under any applicable law, by reason of
being vague or unreasonable as to area, duration or scope of activity, this
Article V shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter.  The Executive and the Company agree that this Article V as
amended pursuant to the immediately preceding sentence, shall be valid and
binding as though any invalid or unenforceable provision had not been included
therein.

 
11

--------------------------------------------------------------------------------

 

ARTICLE VI.


Separation from Service


6.1 Involuntary Separation from Service


(a) Separation from Service for Cause.  The Company shall have the right to
sever the Executive’s service with the Company at any time for Cause by delivery
of a Notice of Separation from Service and the Date of Separation from Service
shall be as specified in Section 1.6(a).


(b) Death.  In the event the Executive dies during the Term, the Executive’s
service with the Company shall automatically be severed and the Date of
Separation from Service shall be as specified in Section 1.6(b).


(c) Disability.  In the event that the Executive suffers a Disability, the
Company shall have the right to sever the Executive’s service with the Company
by delivery of a Notice of Separation from Service and the Date of Separation
from Service shall be as specified in Section 1.6(c).


(d) Separation from Service without Cause.  The Company may at any time sever
the Executive’s service with the Company by delivery of a Notice of Separation
from Service for any reason other than Cause or the Executive’s death or
Disability and the Date of Separation from Service shall be as specified in
Section 1.6(d).


6.2 Executive Separation from Service.


(a) Separation from Service without Good Reason.  The Executive may terminate
the Executive’s employment at any time without Good Reason by delivery of a
Notice of Separation from Service to the Company and the Date of Separation from
Service shall be as specified in Section 1.6(e).


(b) Separation from Service with Good Reason.  The Executive may terminate the
Executive’s employment for Good Reason only by delivery of Notice of Separation
from Service to the Company within 30 calendar days of the Executive first
becoming aware of the circumstances giving rise to the Executive’s right to
terminate the Executive’s employment for Good Reason and the Date of Separation
from Service shall be as specified in Section 1.6(f).


6.3 Notice of Separation from Service.  Any purported separation of the
Executive's service with the Company (other than Separation from Service
pursuant to Section 6.1(b)) shall be communicated by written Notice of
Separation from Service to the other party hereto delivered in accordance with
Section 7.3 hereof.


6.4 Garden Leave.  In the event of (a) the termination of the Executive's
employment by the Company without Cause or by the Executive without Good Reason,
during all or any of the 12 month period between the date on which the Notice of
Separation from Service is given and the Date of Separation from Service; or (b)
the termination of the Executive's employment by the

 
12

--------------------------------------------------------------------------------

 

Executive with Good Reason, during all or any of the 3 month period between the
date on which the Notice of Separation from Service is given and the Date of
Separation from Service (such period in (a) or (b) during which the Company
exercises all or any of its rights under this Section being "Garden Leave"), the
Company may:


 
(i)
require the Executive to carry out no duties or require the Executive to carry
out such replacement duties as the Company may reasonably consider appropriate;
and/or

 
 
(ii)
require the Executive not to contact or have any communication with any
employees, directors, contractors, clients, suppliers, agents, professional
advisers, brokers, bankers or other representatives or business contacts of the
Company or any of its subsidiaries or affiliates; and/or

 
 
(iii)
exclude the Executive from any premises of the Company or any of its
subsidiaries or affiliates; and/or

 
 
(iv)
require the Executive to resign from any or all offices, including
directorships, of the Company or any of its subsidiaries or affiliates; and/or

 
 
(v)
revoke or suspend any powers of attorney and authorised signatories the
Executive may hold for the Company or any of its subsidiaries or affiliates;
and/or

 
 
(vi)
appoint a further executive director or employee to perform the Executive's
duties and to exercise all or any of her powers or to delegate all or any of the
Executive's duties to any other director or employee who may exercise those
powers.

 
6.5 Effect of Separation from Service.


(a) Separation from Service by Company for Cause.  In the event of any severance
of the Executive’s service with the Company during the Term by the Company for
Cause, the Company shall pay to or provide the Executive with the following
compensation and benefits:


(i) Any earned but unpaid Base Salary up to and including the Date of Separation
from Service, payable in accordance with the Company’s customary payroll
procedures;


(ii) Any unreimbursed business expenses incurred by the Executive in the
performance of the Executive’s duties for the Company prior to the Date of
Separation from Service, upon receipt by the Company of documentation in such
form as customarily required by the Company to report business expenses, payable
in accordance with the Company’s customary business expense reimbursement
procedures;


(iii) The Executive’s Base Salary for any vacation days accrued and unused
(determined in accordance with Company policy) by the Executive from the
immediately preceding January 1st until the Date of Separation from Service,
payable in accordance with the Company’s customary payroll procedures;

 
13

--------------------------------------------------------------------------------

 

(iv) Any housing expense reimbursement for the Executive’s residence in Bermuda,
payable in accordance with Section 4.1(d), until the three month anniversary of
the Date of Separation from Service, following the submission to the Company of
satisfactory written substantiation for such housing expenses; and


(v) Any proper and reasonable expense reimbursement relating to the relocation
of the Executive’s residence from Bermuda, in the event the Executive and the
Executive’s family relocate their permanent residence from Bermuda during the 6
months immediately following the Date of Separation from Service, which
relocation expense reimbursement shall be made in a manner agreeable to the
Company and the Executive and subject to receipt by the Company of satisfactory
written substantiation for such relocation expenses, which reimbursement shall
be payable within 15 business days after the submission to the Company of
satisfactory written substantiation for such relocation expenses;


(vi) Reimbursement for the reasonable cost of the preparation of the Executive’s
home country federal and state income tax returns by a tax preparation service
provider elected by the Executive and approved by the Company, for the calendar
year during which the Date of Separation from Service occurred; provided that
the maximum amount of tax preparation expense reimbursable by the Company
pursuant hereto shall be $3,600 or such higher amount as shall be authorized in
writing by the Company and the Company shall have received from the Executive
satisfactory written substantiation for such tax expenses, which reimbursement
shall be payable on within 15 business days after the submission to the Company
of satisfactory written substantiation for such tax expenses; and


(vii) Any other benefits available to employees of the Company generally,
through and including the Date of Separation from Service, payable or
deliverable in accordance with the terms and conditions applicable to such
benefits.


(b) Separation from Service by the Executive without Good Reason during the
Initial Term.  In the event of any severance of the Executive’s service with the
Company during the Initial Term by the Executive without Good Reason, the
Company shall pay to or provide the Executive with the compensation and benefits
described in Section 6.5(a) and the following additional compensation and
benefits:


(i) Any earned but unpaid Annual Incentive Compensation for the last completed
calendar year prior to the Date of Separation from Service, which Annual
Incentive Compensation shall be determined (A) in accordance with the Company’s
annual incentive plan, (B) utilizing the Target Annual Incentive Compensation
Percentage and performance criteria previously established by the Company and
the Executive’s Direct Supervisor for such completed calendar year in accordance
with Section 4.1(c) and (C) by the Company and the Executive’s Direct Supervisor
(1) without the exercise by the Company or the

 
14

--------------------------------------------------------------------------------

 

Executive’s Direct Supervisor of any discretionary adjustment to such Annual
Incentive Compensation and (2) with the Company and the Executive’s Direct
Supervisor ascribing to any individual evaluation of the Executive the same
result as occurs based upon the international business units performance under
its annual incentive plan, and which Annual Incentive Compensation shall be
payable within 15 business days of the Date of Separation from Service;


(ii) Any previously granted Long-Term Incentive Compensation scheduled to vest
prior to the date of Separation from Service, which Long-Term Incentive
Compensation shall be payable in accordance with the terms of the agreement
governing such Long-Term Incentive Compensation;


(iii) A cash amount equal to the Executive’s Base Salary as of the Date of
Separation from Service, payable over the Non-Competition Period in equal
monthly installments in accordance with the Company’s payroll policy over the
term of the Non-Competition Period; provided, however, that the foregoing
payments under this subclause (iii) shall cease promptly in the event of the
Executive’s breach of any of the Executive’s obligations under Sections 5.2,
5.3, 5.4 and 5.5 above;


(iv) A cash amount equal to the Target Annual Incentive Compensation Percentage
multiplied by the Executive’s Base Salary as of the Date of Separation from
Service payable over the Non-Competition Period in equal monthly installments in
accordance with the Company’s payroll policy over the term of the
Non-Competition Period; provided, however, that the foregoing payments under
this subclause (iv) shall cease promptly in the event of the Executive’s breach
of any of the Executive’s obligations under Sections 5.2, 5.3, 5.4 and 5.5
above;


(v) A cash amount equal to the Target Long-Term Incentive Compensation
Percentage multiplied by the Executive’s Base Salary as of the Date of
Separation from Service payable over the Non-Competition Period in equal monthly
installments in accordance with the Company’s payroll policy over the term of
the Non-Competition Period;  provided, however, that the foregoing payments
under this subclause (v) shall cease promptly in the event of the Executive’s
breach of any of the Executive’s obligations under Sections 5.2, 5.3, 5.4 and
5.5 above.


(c) Separation from Service as a Result of Death, Disability, by the Company
without Cause or by the Executive with Good Reason during the Initial Term.  In
the event of any severance of the Executive’s service with the Company during
the Initial Term as a result of the Executive’s death or Disability, by the
Company without Cause or by the Executive with Good Reason, the Company shall
pay to or provide the Executive or the Executive’s heirs with the compensation
and benefits described in Section 6.5(a) and the following additional
compensation and benefits:

 
15

--------------------------------------------------------------------------------

 

(i) Any earned but unpaid Annual Incentive Compensation for the last completed
calendar year prior to the Date of Separation from Service, which Annual
Incentive Compensation shall be determined (A) in accordance with the Company’s
annual incentive plan, (B) utilizing the Target Annual Incentive Compensation
Percentage and performance criteria previously established by the Company and
the Executive’s Direct Supervisor for such completed calendar year in accordance
with Section 4.1(c) and (C) by the Company and the Executive’s Direct Supervisor
(1) without the exercise by the Company or the Executive’s Direct Supervisor of
any discretionary adjustment to such Annual Incentive Compensation and (2) with
the Company and the Executive’s Direct Supervisor ascribing to any individual
evaluation of the Executive the same result as occurs based upon the
international business units performance under its annual incentive plan, and
which Annual Incentive Compensation shall be payable within 15 business days of
the Date of Separation from Service;


(ii) Any previously granted Long-Term Incentive Compensation scheduled to vest
prior to the Date of Separation from Service, which Long-Term Incentive
Compensation shall be payable in accordance with the terms of the agreement
governing such Long-Term Incentive Compensation; and


(iii) A cash amount equal to the Executive’s Base Salary from the Date of
Separation from Service through the end of the Initial Term or, if later, the
one year anniversary of the Date of Separation from Service, payable in equal
monthly installments in accordance with the Company’s payroll policy over the
longer of the remainder of the Initial Term or the one year period following the
Date of Separation from Service; provided, however, that such payments shall
cease promptly in the event of the Executive’s breach of any of the Executive’s
obligations under Sections 5.2, 5.3, 5.4 and 5.5 above;


(iv) A cash amount equal to the Target Annual Incentive Compensation Percentage
multiplied by the Executive’s Base Salary as of the Date of Separation from
Service multiplied by a fraction (x) the numerator of which is the number of
calendar days from the first day of the calendar year immediately preceding the
Date of Separation from Service through the end of the Initial Term or, if
later, the one year anniversary of the Date of Separation from Service and (y)
the denominator of which is 365 payable in equal monthly installments in
accordance with the Company’s payroll policy over the longer of the remainder of
the Initial Term or the one year period following the Date of Separation from
Service; provided, however, that such payments shall cease promptly in the event
of the Executive’s breach of any of the Executive’s obligations under Sections
5.2, 5.3, 5.4 and 5.5 above;


 (v) A cash amount equal to the Target Long-Term Incentive Compensation
Percentage multiplied by the Executive’s Base Salary as of the Date of
Separation from Service multiplied by a fraction (x) the numerator of which is
the number of calendar days from the Long-Term Incentive Compensation grant date
immediately preceding the Date of Separation from Service through the end of the
Initial Term and (y) the denominator of which is

 
16

--------------------------------------------------------------------------------

 

365, payable in equal monthly installments in accordance with the Company’s
payroll policy over the longer of the remainder of the Initial Term or the one
year period following the Date of Separation from Service; provided, however,
that such payments shall cease promptly in the event of the Executive’s breach
of any of the Executive’s obligations under Sections 5.2, 5.3, 5.4 and 5.5
above; and


(vi) A cash amount equal to the unpaid portion of any previously granted and
unvested Long-Term Incentive Compensation,, payable in equal monthly
installments in accordance with the Company’s payroll policy over the longer of
the remainder of the Initial Term or the one year period following the Date of
Separation from Service; provided, however, that such payments shall cease
promptly in the event of the Executive’s breach of any of the Executive’s
obligations under Sections 5.2, 5.3, 5.4 and 5.5 above.


(d) Separation from Service by the Executive without Good Reason after the
Initial Term.  In the event of any severance of the Executive’s service with the
Company after the Initial Term by the Executive without Good Reason, the Company
shall pay to or provide the Executive or the Executive’s heirs with the
compensation and benefits described in Section 6.5(a) and the following
additional compensation and benefits:


(i) Any earned but unpaid Annual Incentive Compensation for the last completed
calendar year prior to the Date of Separation from Service, which Annual
Incentive Compensation shall be determined (A) in accordance with the Company’s
annual incentive plan, (B) utilizing the Target Annual Incentive Compensation
Percentage and performance criteria previously established by the Company and
the Executive’s Direct Supervisor for such completed calendar year in accordance
with Section 4.1(c) and (C) by the Company and the Executive’s Direct Supervisor
(1) without the exercise by the Company or the Executive’s Direct Supervisor of
any discretionary adjustment to such Annual Incentive Compensation and (2) with
the Company and the Executive’s Direct Supervisor ascribing to any individual
evaluation of the Executive the same result as occurs based upon the
international business units performance under its annual incentive plan, and
which Annual Incentive Compensation shall be payable within 15 business days of
the Date of Separation from Service; and


(ii) Any previously granted Long-Term Incentive Compensation scheduled to vest
prior to the Date of Separation from Service, which Long-Term Incentive
Compensation shall be payable in accordance with the terms of the agreement
governing such Long-Term Incentive Compensation.


(e) Separation from Service as a Result of Death, Disability, by the Company
without Cause or by the Executive with Good Reason after the Initial Term.  In
the event of any severance of the Executive’s service with the Company after the
Initial Term as a result of the Executive’s death or Disability, by the Company
without Cause (including non-renewal of this Agreement by the Company upon any
Renewal Date) or by the Executive with Good Reason, the Company shall pay to or
provide the Executive or the

 
17

--------------------------------------------------------------------------------

 

Executive’s heirs with the compensation and benefits described in Section 6.5(a)
and the following additional compensation and benefits:


(i) Any earned but unpaid Annual Incentive Compensation for the last completed
calendar year prior to the Date of Separation from Service, which Annual
Incentive Compensation shall be determined (A) in accordance with the Company’s
annual incentive plan, (B) utilizing the Target Annual Incentive Compensation
Percentage and performance criteria previously established by the Company and
the Executive’s Direct Supervisor for such completed calendar year in accordance
with Section 4.1(c) and (C) by the Company and the Executive’s Direct Supervisor
(1) without the exercise by the Company or the Executive’s Direct Supervisor of
any discretionary adjustment to such Annual Incentive Compensation and (2) with
the Company and the Executive’s Direct Supervisor ascribing to any individual
evaluation of the Executive the same result as occurs based upon the
international business units performance under its annual incentive plan, and
which Annual Incentive Compensation shall be payable within 15 business days of
the Date of Separation from Service;


(ii) Any previously granted Long-Term Incentive Compensation scheduled to vest
prior to the Date of Separation from Service, which Long-Term Incentive
Compensation shall be payable in accordance with the terms of the agreement
governing such Long-Term Incentive Compensation;


(iii) A cash amount equal to the Target Annual Incentive Compensation Percentage
multiplied by the Executive’s Base Salary as of the Date of Separation from
Service multiplied by a fraction (x) the numerator of which is the number of
calendar days from the first day of the calendar year immediately preceding the
Date of Separation from Service through the Date of Separation from Service and
(y) the denominator of which is 365 payable within 15 business days of the Date
of Separation from Service;


(iv) A cash amount equal to the Target Long-Term Incentive Compensation
Percentage multiplied by the Executive’s Base Salary as of the Date of
Separation from Service multiplied by a fraction (x) the numerator of which is
the number of calendar days from the Long-Term Incentive Compensation grant date
immediately preceding the Date of Separation from Service through the Date of
Separation from Service and (y) the denominator of which is 365, payable within
15 business days of the Date of Separation from Service; and


(v) A cash amount equal to the unpaid portion of any previously granted and
unvested Long-Term Incentive Compensation, plus any accrued interest to and
including the Date of Separation from Service, payable within 15 business days
of the Date of Separation from Service.
 
 
6.6 Executive Release.  Other than in the event of the Executive’s death, it
shall be a condition precedent to the delivery to the Executive by the Company
of any payment or benefit under Section 6.5(b), Section 6.5(c), Section 6.5(d)
or Section 6.5(e), the Company’s receipt of:

 
18

--------------------------------------------------------------------------------

 

(i) a copy of the Executive Release attached hereto as Exhibit C duly executed
by the Executive and (ii) a copy of the letter in the form attached hereto as
Exhibit D (the “Release Confirmation Letter”), duly executed by the
Executive; provided that the delivery of the Executive Release and the Release
Confirmation Letter must have occurred no later than 45 calendar days after the
Date of Separation from Service and the Release Confirmation Letter may not be
returned sooner than the eighth day after the execution of the Executive
Release.  The Executive understands and agrees that the Executive would not
receive the monies and/or benefits specified under Section 6.5(b), Section
6.5(c), Section 6.5(d) or Section 6.5(e), except for the Executive’s execution
of the Executive Release and fulfillment of the promises contained herein and
therein that pertain to the Executive.  The Executive further understands that
even if the Executive does not sign the Executive Release, the Company will pay
the Executive the Base Salary and any accrued but unused vacation benefits that
the Executive has earned through the Date of Separation from Service.  The
Executive will also be offered applicable benefits to which the Executive is
eligible pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
subject to the provisions of the American Recovery and Reinvestment Act of 2009.
The Executive retains all vested benefits that the Executive has accrued under
the Company’s retirement plans and the Long-Term Incentive Awards.  In addition,
the Executive agrees that, to the extent applicable, a portion of the payments
made by the Company to the Executive under Section 6.5(b), Section 6.5(c),
Section 6.5(d) or Section 6.5(e) shall be deemed severance pay in lieu of any
notice required under applicable law and that the Company shall have no other
liability to the Executive thereunder.


6.7 Amendment of Long-Term Incentive Compensation Agreements.  In the event that
the Executive is eligible for the continued vesting of any Long-Term Incentive
Compensation after the Date of Separation from Service, it shall be a condition
precedent to the delivery to the Executive by the Company of any payment or
benefit under Section 6.5(c) or Section 6.5(d) that the Executive executes and
delivers to the Company an amendment to each such agreement governing Long-Term
Incentive Compensation, which amendment shall be reasonably satisfactory to the
Company, providing for the lapse of each future individual tranche of vesting
Long-Term Incentive Compensation scheduled to vest after the Date of Separation
from Service under each such agreement governing Long-Term Incentive
Compensation.


6.8 Resignations.  The resignation by the Executive from all director and
officer positions held by the Executive with the Company and any subsidiary or
affiliate of the Company shall be a condition precedent to the delivery to the
Executive by the Company of any payment or benefit under Section 6.5 (other than
in connection with a separation of the Executive’s service with the Company as a
result of the Executive’s death).


6.9 Compliance with Restrictive Covenants.  The Executive’s continued compliance
with the restrictive covenants set forth in Sections 5.2, 5.3, 5.4 and 5.5 shall
be a condition precedent to the receipt by the Executive of the payments and
benefits set forth in Sections 6.5(b), 6.5(c), 6.5(d) and 6.5(e) on or after the
Date of Separation from Service and, in the event the Executive breaches one or
more of the covenants set forth in Sections 5.2, 5.3, 5.4 or 5.5, the Company
shall be entitled to recover from the Executive the value of any payment or
benefit made or provided by the Company to the Executive pursuant to the
above-referenced Sections of this Agreement on and after the first date of such
breach.

 
19

--------------------------------------------------------------------------------

 

6.10 Section 280G Treatment.


(a) In the event that any payment or benefit received or to be received by the
Executive (including any payment or benefit received in connection with a change
in ownership or control as defined under Section 280G of the Code (a “Change in
Control”) or the severance of the Executive's service with the Company, whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement) (all such payments and benefits being hereinafter referred to as the
"Total Payments") would be subject (in whole or part), to any excise tax imposed
under Section 4999 of the Code (the "Excise Tax"), then, after taking into
account any reduction in the Total Payments provided by reason of Section 280G
of the Code in such other plan, arrangement or agreement, the cash payments
under Section 6.5 shall first be reduced, and the non-cash payments under
Section 6.5 shall thereafter be reduced, to the extent necessary so that no
portion of the Total Payments is subject to the Excise Tax.


(b) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a "payment" within the meaning of
Section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
("Tax Counsel") reasonably acceptable to the Executive and selected by the
accounting firm (the "Auditor") which was, immediately prior to the Change in
Control, the Company's independent auditor, does not constitute a "parachute
payment" within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments shall be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the Base Amount allocable to such reasonable compensation, and (iii)
the value of any non-cash benefit or any deferred payment or benefit included in
the Total Payments shall be determined by the Auditor in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.


6.11 Other Compensation and Benefits.  Except as specified in Section 6.5 and
any vested benefits that the Executive has accrued under the Company’s
retirement plans, Plans or Long-Term Incentive Awards, the Executive shall not
be entitled to any compensation, benefits or other payments or distributions,
and references in the Executive Release to the release of claims against the
Company shall be deemed to also include reference to the release of claims
against all compensation and benefit plans and arrangements established or
maintained by the Company and its subsidiaries and affiliates.


6.12 Obligations of the Executive.  The Executive shall have no obligations to
the Company under this Agreement after the Date of Separation from Service,
other than as provided in Section 6.13, and except and to the extent Sections
5.2, 5.3, 5.4 or 5.5 shall apply.


6.13 Post-Separation from Service Cooperation.  Following any separation of the
Executive’s service with the Company for any reason, the Executive shall
reasonably cooperate with the Company to assist with existing or future
investigations, proceedings, litigations or
 
 
20

--------------------------------------------------------------------------------

 

examinations involving the Company or any of its divisions, subsidiaries or
affiliates.  For each business day, or part thereof, that the Executive provides
assistance as contemplated under this Section 6.13, the Company shall pay the
Executive an amount equal to (i) the Executive’s annual Base Salary as in effect
on the Date of Separation from Service, divided by (ii) 200.  In addition, upon
presentment of satisfactory written documentation, the Company will reimburse
the Executive for reasonable out-of-pocket travel, lodging and other incidental
expenses the Executive incurs in providing such assistance.  If requested by the
Company, the Executive shall make reasonable good faith efforts to travel to
such locations as the Company may reasonably request.
 
ARTICLE VII.


Miscellaneous


7.1 Life Insurance.  The Executive agrees that the Company or any of its
divisions, subsidiaries or affiliates may apply for and secure and own insurance
on the Executive’s life (in amounts determined by the Company) for the benefit
of the Company.  The Executive agrees to cooperate fully in the application for
and securing of such insurance, including the submission by the Executive to
such physical and other examinations, and the answering of such questions and
furnishing of such information by the Executive, as may be required by the
carrier(s) of such insurance.  Notwithstanding anything to the contrary
contained herein, neither the Company nor any of its divisions, subsidiaries or
affiliates shall be required to obtain any insurance for or on behalf of the
Executive.


7.2 Benefit of Agreement; Assignment; Beneficiary.  This Agreement shall inure
to the benefit of and be binding upon the Company and its successors and
assigns, including, without limitation, any corporation or person which may
acquire all or substantially all of the Company’s assets or business, or with or
into which the Company may be consolidated or merged.  This Agreement shall also
inure to the benefit of, and be enforceable by, the Executive and the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees.  The Company shall
require any successor (whether direct or indirect, by operation of law,
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.


7.3 Notices.  All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when (a) delivered
personally or by overnight courier to the following address of the other party
hereto (or such other address for such party as shall be specified by notice
given pursuant to this Section 7.3) or (b) sent by facsimile to the following
facsimile number of the other party hereto (or such other facsimile number for
such party as shall be specified by notice given pursuant to this Section 7.3),
with the confirmatory copy delivered by overnight courier to the address of such
party pursuant to this Section 7.3:
 
If to the Company, to:
 
Endurance Specialty Holdings Ltd.
Waterloo House

 
21

--------------------------------------------------------------------------------

 

100 Pitts Bay Road
Pembroke HM08
Bermuda
Attention:  General Counsel
Facsimile:  (441) 278-0401


If to the Executive, to the residence address or residence facsimile number of
the Executive set forth in the records of the Company.


7.4 Effectiveness of Agreement.  The closing of the Merger shall be a condition
precedent to the effectiveness of this Agreement and the commencement of the
Executive’s employment by the Company pursuant to the terms and conditions set
forth in this Agreement.  Prior to the Merger and in the event the Merger
Agreement is terminated prior to the completion of the Merger, this Agreement
shall be void and of no force or effect and the rights and obligations of the
Executive in connection with his employment with the Company shall be governed
by the [Amended and Restated] Employment Agreement, dated [Date], between the
Executive and the Company (the “Prior Employment Agreement”).


7.5 Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the terms and conditions of the Executive’s
employment following the Merger and, upon this Agreement becoming effective,
this Agreement shall supersede any and all prior agreements and understandings,
whether written or oral, between the parties hereto with respect to the
Executive’s employment with the Company and the Executive’s compensation due for
services rendered hereunder, including but not limited to the Prior Employment
Agreement.


7.6 Amendment and Waiver.  This Agreement may not be changed or modified except
by an instrument in writing signed by both of the parties hereto.  The waiver by
either party of a breach of any provision of this Agreement shall not operate or
be construed as a continuing waiver or as a consent to or waiver of any
subsequent breach hereof.


7.7 Headings.  The Article and Section headings herein are for convenience of
reference only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.


7.8 Arbitration. Except as otherwise set forth in Section 5.6 hereof, any
dispute or controversy between the Company and the Executive, whether arising
out of or relating to this Agreement, the breach of this Agreement, or
otherwise, shall be settled by arbitration in New York, New York administered in
accordance with the rules of the American Arbitration Association, and judgment
on the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.  The arbitrator shall have the authority to award any
remedy or relief that a court of competent jurisdiction could order or grant,
including, without limitation, the issuance of an injunction.  However, either
party may, without inconsistency with this arbitration provision, apply to any
court having jurisdiction over such dispute or controversy and seek interim
provisional, injunctive or other equitable relief until the arbitration award is
rendered or the controversy is otherwise resolved.  Except as necessary in court
proceedings to enforce this arbitration provision or an award rendered
hereunder, or to obtain interim relief, neither a party nor an arbitrator may
disclose the existence, content or results of any arbitration hereunder without
the prior written consent of the Company and the Executive.  The Executive shall
have

 
22

--------------------------------------------------------------------------------

 

no right to enforce any of the Executive’s rights hereunder by seeking or
obtaining injunctive or other equitable relief and acknowledges that damages are
an adequate remedy for any breach by the Company of this Agreement.


7.9 Governing Law.  This Agreement shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of New York,
without regard to principles of conflict of laws.


7.10 No Mitigation; No Offset.  The Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking (and, without limiting the generality of this sentence, no payment
otherwise required under this Agreement shall be reduced on account of) other
employment or otherwise, and payments under this Agreement shall not be subject
to offset in respect of any claims which the Company may have against the
Executive.


7.11 Attorneys’ Fees.  Each party to this Agreement will bear its own expenses
in connection with any dispute or legal proceeding between the parties arising
out of the subject matter of this Agreement, including any proceeding to enforce
any right or provision under this Agreement.


7.12 Compliance with Section 409A.  This Agreement is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent.  If as of the Date of Separation from Service the Executive is
a "specified employee," as defined in Section 409A of Code, to the extent
required by Section 409A of the Code, the payments and benefits specified in
Section 6.5 shall not be paid or commence until six months after the Date of
Separation from Service.  Furthermore, if the Executive is affected by the six
(6) month delay in payment imposed by Section 409A of the Code and this Section
7.12, the aggregate amount of the first six months of any installment payments
under Section 6.5 shall be paid at the earlier of (a) the Executive’s death or
(b) the beginning of the seventh month following the Date of Separation from
Service and monthly installment payments shall continue thereafter as specified
in Section 6.5.  To the extent that the delivery of any cash or benefits to the
Executive under this Agreement, or the payment, settlement or deferral thereof,
is otherwise subject to Section 409A of the Code, such cash or benefits shall be
paid, settled or deferred in a manner that will comply with Section 409A of the
Code, including regulations or other guidance issued with respect thereto,
except as otherwise agreed in writing by the Company and the Executive.  The
Executive and the Company acknowledge and agree that the interpretation of
Section 409A of the Code and its application to the terms of this Agreement is
uncertain and may be subject to change as additional guidance and
interpretations become available.   In no event whatsoever shall the Company be
liable for any tax, interest or penalties that may be imposed on the Executive
by Section 409A of the Code or any damages for failing to comply with Section
409A of the Code.  A termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits subject to Section 409A of the Code upon or
following a termination of employment until such termination is also a
“separation from service” within the meaning of Section 409A of the Code and for
purposes of any such provision of this Agreement, references to a “termination,”
“terminate,” “termination of employment” or like terms shall mean separation
from service.  All reimbursements for costs and expenses under this Agreement
shall be paid in no event later than the end of the calendar year following the
calendar year in which the Executive incurs such

 
23

--------------------------------------------------------------------------------

 

expense. With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A of
the Code, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (ii) the amount of
expenses eligible for reimbursements or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days, the
actual date of payment shall be within the sole discretion of the Company.  If
under this Agreement, an amount is paid in two (2) or more installments, for
purposes of Section 409A of the Code, each installment shall be treated as a
separate payment.


7.13 Termination; Survivorship.  This Agreement shall terminate upon the
Executive’s Separation from Service with the Company, except that the respective
rights and obligations of the parties under this Agreement as set forth herein
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.


7.14 Severability.  Other than Article V, to which Section 5.7 shall apply,
whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement or the validity, legality or
enforceability of such provision in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.


7.15 Other Agreements.  The Executive represents and warrants to the Company
that to the best of the Executive’s knowledge, neither the execution and
delivery of this Agreement nor the performance of the Executive’s duties
hereunder violates or will violate the provisions of any other agreement to
which the Executive is a party or by which the Executive is bound.


7.16 Subsidiaries, etc.


(a) Company Obligations.  The obligations of the Company under this Agreement
may be satisfied by any subsidiary or affiliate of the Company for which the
Executive serves as an employee under this Agreement, to the extent such
obligations relate to the Executive’s employment by such subsidiary or
affiliate.


(b) Company Rights The rights of the Company under this Agreement may be
enforced by any Subsidiary or affiliate of the Company for which the Executive
serves as an employee under this Agreement, to the extent such rights relate to
the Executive’s employment by such subsidiary or affiliate.


7.17 Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 
24

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.



 
ENDURANCE SPECIALTY HOLDINGS LTD.
             
By:
   
Name:
   
Title:
                   
[Executive Name]


 
25

--------------------------------------------------------------------------------

 



 
VOLCANO INTERNATIONAL LIMITED
             
By:
   
Name:
   
Title:
 




26
 